Title: Thomas Jefferson to William Duane, 25 July 1811
From: Jefferson, Thomas
To: Duane, William


          
                  Dear Sir 
                   
                     Monticello 
                     July 25. 11.
          
		  
		  
		  
		  
		  Your letter of the 5th with the volume of Montesquieu accompanying it, came to hand in due time; the latter indeed in lucky time as, inclosing it by the return of post, I was enabled to get it into mr Warden’s hands before his departure, for a friend abroad to whom it will be a most acceptable offering. of the residue of the copies I
			 asked, I would wish to recieve one well bound for my own library, the others in boards as that before sent. one of these in boards may come to me by post, for use until the others are recieved,
			 which
			 I would prefer having sent by water, as vessels depart almost daily from Philadelphia for Richmond. 
		  Messrs Gibson & Jefferson of that place will recieve & forward the packet to me.
			  
		  
		  
		   
		  add to it if you please a copy of Franklin’s works, bound, and send me by post a note of the amount of the whole, and of my newspaper account, which has been suffered to run in arrear by the difficulty of remitting small &
			 fractional sums to a distance, from a canton having only it’s local money, & little commercial intercourse beyond it’s own limits.
          
		     I learnt with sincere regret that my former letters had given you pain. nothing could be further from their intention. what I had said and done was from the most friendly dispositions towards yourself, and from a zeal for maintaining the republican ascendancy. federalism, stripped as it now nearly is, of it’s landed and labouring support, is Monarchism & Anglicism, and whenever our own dissensions shall let these in upon us, the last ray of free government closes on the horizon of the world. 
		  
		   I have been lately reading Komarzewski’s Coup d’oeil on the history of Poland. tho’ without any charms of stile or composition, it gives a lesson, which all our countrymen should study; the example of a country erased from the map of the world by the dissensions of
			 it’s own citizens. the papers of every day read them the counter lesson of the impossibility of subduing a people acting with an undivided will.
			   Spain, under all her disadvantages, physical and mental, is an encouraging example of this. she proves too another truth, not less valuable, that a people having no king to sell them for a
			 mess of pottage for himself, no shackles to restrain their powers of
                  
                  
                   self defence, find resources within themselves equal to every trial. 
		  this we did during the revolutionary war and this we can do again, let who will attack us, if we act heartily with one another. this is my creed. to the principle of union I sacrifice all minor
			 differences of opinion. these, like differences of face, are a law of our nature, and should be viewed with the same tolerance. the clouds which have appeared for some time to be gathering around
			 us,
			 have given me anxiety, lest an enemy always on the watch, always prompt & firm, & acting in well disciplined phalanx, should find an opening to dissipate hopes, with the loss of which, I
			 would wish that of life itself.
			 to myself personally the sufferings would be short. the powers of life have
			 declined with
			 me
			 more in the last six months, than in as many preceding years.   a rheumatic indisposition, under which your letter
			 found me, has caused this delay of 
                  in acknoleging it’s reciept, and in the expressions of regret that I had unin inadvertently said or done any thing which had given you uneasiness. I pray you to be assured that no unkind motive directed me, and that my sentiments of friendship and respect continue the same.
          
            Th:
            Jefferson
        